                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF INDIANA
                            SOUTH BEND DIVISION

JENNIFER HAMMAN, as Personal                    )
Representative of the Estate of William         )
W. Newman,                                      )
                                                )
                    Plaintiff,                  )
                                                )
      vs.                                       ) CAUSE NO. 3:18-CV-952-PPS-MGG
                                                )
STARKE COUNTY, INDIANA, et al.,                 )
                                                )
                    Defendants.                 )

                                 OPINION AND ORDER

      William Newman was shot and killed by law enforcement in Starke County

Indiana. At this point the principal defendants seem to be the City of Knox Police Chief

and another officer from that same department. But also included in the complaint as

defendants are Starke County and the Starke County Sheriff’s Department, although the

allegations against those latter defendants are threadbare. There are also some John

and Jane Does thrown into the complaint as well. Starke County and the Starke County

Sheriff’s Department have filed a Partial Motion to Dismiss [DE 24]. Plaintiff concedes

it is appropriate to dismiss the Monell claims against Starke County and the Starke

County Sheriff’s Department in Counts I, II, III, and IV. Additionally, the state law

claim in Count V as to Starke County will also be dismissed. But Count V will remain

pending against the Starke County Sheriff’s Department. Finally, I will also dismiss the

Jane or John Doe defendants for reasons discussed below.
                                        Background

       Here are the facts as detailed in the complaint: on the morning of December 21,

2016, Knox Police Chief Smith, Corporal Dulin and John Doe Officers went to execute a

warrant at a storage facility in Knox, Indiana. [Compl., ¶ 15.] Chief Smith, Corporal

Dulin and the Doe Officers had a search warrant, but exceeded the scope of that

warrant when they proceeded to another location on the premises where William

Newman was working on a truck. [Id., ¶¶16-17.] When Newman tried to leave the

storage unit, Chief Smith, Corporal Dulin and/or Doe Officers fatally shot Newman at

9:20 a.m., but they did not call for medical intervention until 10:22 a.m [Id., ¶¶ 18-19],

and when medical personnel finally did arrive at 10:30 a.m., Newman was

unresponsive. [Id., ¶ 20.] Newman was taken to the ER Department at Indiana

University Starke Memorial Hospital where he was declared dead at 11:05 a.m. [Id., ¶

21.]

       Plaintiff, Jennifer Hamman, is the Personal Representative of the Estate of

William R. Newman. She brings this action against Starke County, the Starke County

Sheriff’s Department, the City of Knox, the Knox Police Chief Harold Smith, Corporal

Chad Dulin (a Knox police officer), and Jane/John Does. [Compl., DE 1.] The

complaint contains 5 counts: Count I (unreasonable seizure); Count II (excessive force);

Count III (deliberate indifference); Count IV (Monell liability against the City of Knox,

Starke County, and Starke County Sheriff’s Department), and Count V (a state law

claim for wrongful death).


                                              2
       The present motion only involves Starke County and the Starke County Sheriff’s

Department. Those defendants move to dismiss Counts I-IV arguing that Hamman

failed to plausibly allege a municipal liability claim under the framework set forth in

Monell v. Department of Social Services, 436 U.S. 658, 694 (1978). Hamman concedes that

she has not stated proper Monell claims at this stage in the litigation. Oddly, only Starke

County has moved to dismiss Count V; the Starke County Sheriff’s Department has not

moved to dismiss Count V even though there are literally no allegations in the

complaint against either of those defendants.

                                         Discussion

       In order to survive a motion to dismiss under Rule 12(b)(6), “a complaint must

contain sufficient factual matter, accepted as true, to state a claim to relief that is

plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks

and citation omitted); accord Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). While I

must accept all factual allegations as true and draw all reasonable inferences in the

complainant’s favor, I don’t need to accept threadbare legal conclusions supported by

purely conclusory statements. See Iqbal, 556 U.S. at 678. Hamman must allege “more

than labels and conclusions, and a formulaic recitation of the elements of a cause of

action will not do.” Twombly, 550 U.S. at 555. Making the plausibility determination is

“a context-specific task that requires the reviewing court to draw on its judicial

experience and common sense.” Iqbal, 556 U.S. at 679.




                                               3
       A.     Monell Claims

       Municipalities may be held liable under § 1983 if their official policies, including

unwritten customs, cause constitutional violations. See Monell, 436 U.S. at 690-91. In

this case, both Starke County and the Starke County Sheriff’s Department have moved

for dismissal of Counts I-IV because the complaint fails to contain any allegations,

outside of a little boilerplate language, to establish the constitutional violations were

caused by an express municipal policy or a widespread custom or practice. It is true

that to bring a Monell claim, a party needs to plausibly state a factual basis describing

with some particularity the municipality’s customs or policy. McTigue v. City of Chicago,

60 F.3d 381, 382 (7th Cir. 1995).

       As noted above, Hamman does not resist dismissal of Counts I-IV against both

Starke County and the Starke County Sheriff’s Department. [DE 27 at 1-2.] However,

she requests that the Monell counts be dismissed without prejudice (instead of with

prejudice). This is entirely reasonable. See, e.g., Ford v. Sessoms, No. 1:14-cv-320 PS, 2014

WL 6605659, at *3 (N.D. Ind. Nov. 20, 2014) (dismissing Monell claims without

prejudice); Frantz v. Wexford of Indiana, No. 3:18-cv-290 JD, 2018 WL 5842463, at *3-4

(N.D. Ind. Nov. 7, 2018) (dismissing count which failed to plausibly allege a claim under

Monell without prejudice). As such, it is appropriate to dismiss these claims without

prejudice to Hamman attempting to cure the deficiencies in an amended complaint.

       B.     Whether Starke County is a Proper Defendant For Count V

       The next issue is who is the proper defendant as to the wrongful death claim in


                                              4
Count V — Starke County or the Starke County Sheriff’s Department? Only Starke

County has moved to dismiss Count V. The capacity of a party like Starke County to be

sued is determined by the law of the state where the court is located. See Fed. R. Civ. P.

17(b)(3).

       Hamman very aptly notes some recent uncertainty regarding the propriety of

naming both a county and the county’s sheriff’s department as defendants in the same

case. See, e.g., Burton v. Lacy, No. 1:07-cv-0918-JDT-TAB, 2008 WL 187552, at *4 (S.D.

Ind. Jan. 18, 2008) (recognizing “[t]here appears to be conflicting case law with respect

to whether the Sheriff’s Department or the County is the proper defendant.”); Marks v.

Indiana, No. 1:15-cv-118, 2015 WL 4421338, at *2 (July 17, 2015) (dismissing county

sheriff’s department because it is not a suable entity under section 1983); but see Waldrip

v. Waldrip, 976 N.E.2d 102, 118-19 (Ind. Ct. App. 2012) (dismissing claim of false arrest

and imprisonment against Monroe County because the county commissioners do not

have control over the acts of a sheriff, and if anything, that type of claim could only be

stated against the Monroe County Sheriff).

       To pick which side is correct, let’s turn to some basics about the structure of

county government in Indiana. In this state, the sheriff’s office is an independent office

established under the Indiana Constitution. Ind. Const. Art. 6 § 2; see Miller v. St. Joseph

Cnty., No. 2:11-CV-217, 2014 WL 3740175, at *9 (N.D. Ind. July 30, 2014). The duties and

responsibilities of a sheriff’s department are established by the Indiana State legislature.

I.C. § 36-2-13-1. Moreover, “the law is well-settled that county commissioners do not


                                             5
have control over the acts of a sheriff.” Waldrip v. Waldrip, 976 N.E.2d 102, 119 (Ind. Ct.

App. 2012) (quotation omitted). “Although officers employed by the sheriff’s

department are employed by the county, they operate under the control of the county

sheriff.” Vandewalle v. Moffa, No. 3:07-cv-400 PS, 2009 WL 631244, at *3 (N.D. Ind. Mar.

10, 2009).

       A sheriff’s department acts independently of a county board of commissioners

and there is no agency relationship, so liability under the principle of respondeat

superior does not apply. Donahue v. St. Joseph Cnty., 720 N.E.2d 1236, 1241 (Ind. Ct.

App. 1999); Carver v. Crawford, 564 N.E.2d 330, 334 (Ind. Ct. App. 1990) (holding county

commissioners do not have any control over the acts of the sheriff and its officers).

Indeed, under Indiana law, county commissioners do not have a duty to supervise, hire,

discipline or train the agents of independent offices under the state Constitution. Delk

v. Bd. of Comm’rs of Delaware Cnty., 503 N.E.2d 436, 440 (Ind. Ct. App. 1987).

       In this case, there are no allegations in the claim relating to Starke County, the

Board of Commissioners, or its employees. As noted by Defendants, this case is

analogous to Waldrip, 976 N.E.2d at 118-19, in which the Indiana Court of Appeals

affirmed the dismissal of the complaint against the County because the claims could

only be stated against the County Sheriff’s Office.

       Hamman points to Slay v. Marion County Sheriff’s Department, 603 N.E.2d 877, 887

(Ind. Ct. App. 1992), in support of her argument that Starke County is an appropriate

defendant. Although the facts in Slay are similar (the parents in that case brought a


                                             6
section 1983 action against the county sheriff’s department and deputy sheriff for

shooting their son), in Slay, the court cited a Sixth Circuit case, Rhodes v. McDannel, 945

F.2d 117, 120 (6th Cir. 1991), and Jones v. Bowman, 694 F. Supp. 538, 544 (N.D. Ind. 1988),

in finding that a sheriff’s department was not a legal entity subject to suit under section

1983. Slay, 603 N.E.2d at 887. The big difference between Slay and this case, is there are

no remaining pending section 1983 claims against Starke County or the Starke County

Sheriff’s Department. Moreover, as noted by a fellow district court, the analysis of Jones

and Slay was rejected by the United States Supreme Court in McMillian v. Monroe

County, Alabama, 520 U.S. 781, 786 (1997), which held that state law determines whether

an entity has policymaking authority for Monell purposes under section 1983.

Vandewalle, 2009 WL 631244, at *3 n.3.

       In sum, I have come to the conclusion that the sheriff’s department is the more

appropriate defendant under these circumstances. I fully recognize that I have held to

the contrary on other occasions. See, e.g., Beiler v. Jay Cnty. Sheriff’s Office, No. 1:11-CV-

0380, 2012 WL 2880563, at *2 (N.D. Ind. 2012) and Marks v. Indiana, No. 1:15-CV-118,

2015 WL 4421338, at *2 (N.D. Ind. 2015). But after re-examining the issue, and for the

reasons detailed above, I am persuaded that the proper result in this case is to dismiss

Starke County. Thus, Count V will be dismissed as against Starke County for failure to

state a claim upon which relief can be granted. But Count V will remain in place as

against the sheriff’s department, even though the allegations against it are nearly

nonexistent. (Recall again that the sheriff’s department did not move to dismiss Count


                                               7
V).

       C.     The Doe Defendants Must be Dismissed

       Hamman has also named Jane or John Doe defendants, whom she describes as:

              an unknown individual who, upon information and belief,
              participated in or is responsible for the actions that are subject to
              this lawsuit. To the extent DOE can be said to be a policymaking
              authority whose actions represent the official policy of the
              governmental entity or entities they represent, they are sued in their
              official capacities. To the extent DOE participated in the law
              enforcement activities giving rise to the injuries alleged herein, they
              acted under the color of law.

[Compl., ¶14.] John and Jane Doe defendants are subject to dismissal because “it is

pointless to include lists of anonymous defendants in federal court; this type of

placeholder does not open the door to relation back under Fed. R. Civ. P. 15, nor can it

otherwise help the plaintiff.” Wudtke v. Davel, 128 F.3d 1057, 1060 (7th Cir. 1997)

(citations omitted); see also Brengettcy v. Horton, 423 F.3d 674, 683 (7th Cir. 2005) (John

Does are properly dismissed sua sponte).

                                         Conclusion

       For the reasons set forth above, the Partial Motion to Dismiss [DE 24] is

GRANTED. Counts I-IV are DISMISSED as to Defendants Starke County and the

Starke County Sheriff’s Department WITHOUT PREJUDICE. Defendants, Jane or John

DOE, are DISMISSED from this action. Count V is DISMISSED as to Starke County

WITHOUT PREJUDICE. Count V remains pending against the Starke County Sheriff’s

Department.



                                               8
ENTERED: April 1, 2019.

                          /s/ Philip P. Simon
                          PHILIP P. SIMON, JUDGE
                          UNITED STATES DISTRICT COURT




                            9
